Citation Nr: 9923245	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-19 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.  
The veteran also served in the United States Air Force 
Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.                 

In the September 1998 rating action, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of prostate cancer.  At that time, the RO assigned 
a 20 percent disabling rating under Diagnostic Code 7528.  In 
October 1998, the veteran filed a Notice of Disagreement 
(NOD) in regards to the September 1998 rating decision.  At 
that time, the veteran contended that he deserved a 40 
percent disabling rating for his service-connected residuals 
of prostate cancer.  A Statement of the Case (SOC) was issued 
in November 1998, and a substantive appeal was submitted in 
December 1998.  In addition, in January 1999, a hearing was 
conducted at the RO.  At that time, the veteran testified 
that if he were to receive a 40 percent disabling rating for 
his residuals of prostate cancer, that that increased rating 
would resolve his appeal in regards to that issue.  
(Transcript at pages 5 and 6).  In a June 1999 rating action, 
the RO increased the veteran's rating for his service-
connected residuals of prostate cancer from 20 percent to 40 
percent disabling under Diagnostic Code 7528.  

The Board notes that in AB v. Brown, 6 Vet. App. 35 (1993), 
the Court held that where there is no clearly expressed 
intent to limit the appeal to entitlement to a specific 
disability rating for the service-connected condition, the RO 
and the Board are required to consider entitlement to all 
available ratings for that condition.  Therefore, in light of 
the above and the fact that the veteran clearly stated in his 
hearing that he would be satisfied with a 40 percent rating 
for his residuals of prostate cancer, the Board observes that 
the issue of an evaluation in excess of 20 percent for the 
residuals of prostate cancer has been resolved and the Board 
will not consider that issue on appeal.

The Board further notes that in a June 1999 rating action, 
the RO granted the veteran's claim of entitlement to service 
connection for impotency, as secondary to the prostatectomy.  
There is no indication from the information of record that 
the veteran filed a NOD.  Accordingly, this issue is not 
before the Board for appellate consideration. 


REMAND

In April 1998, the veteran stated that during service he hurt 
his back in a parachute accident.  He indicated that while he 
was in the Air Force, his Military Occupational Specialty 
(MOS) was as a survival instructor.  According to the 
veteran, in October 1967, while he was attending the U.S. 
Army Jump School at Fort Benning, he injured his back during 
a parachute jump.  It was noted that, at that time, he landed 
on his back and instantly felt excruciating pain.  He 
reported that although he was unable to move and that it took 
a few minutes for him to get up, he did not seek medical 
treatment because he was afraid that he would not have been 
able to finish survival school.  According to the veteran, 
after his accident, he continued to suffer from chronic low 
back pain.  He stated that he did not seek any medical 
treatment during service because he did not want to be viewed 
as a "malingerer."  He indicated that following his 
separation from the military, he continued to suffer from 
chronic low back pain.  

The veteran's service medical records show that in October 
1968, he sought treatment after complaining of low back pain.  
At that time, he stated that his back pain originally started 
after he had had a "hard sneeze" in August 1968.  He noted 
that the pain was aggravated by prolonged inactivity.  The 
physical examination was within normal limits and there was 
no evidence of muscle spasm.  An x-ray of the lumbar spine 
was negative.  The impression was of muscle pain.  The 
veteran's remaining records are negative for any complaints 
or findings of a low back disability.  The separation 
examination, dated in January 1970, shows that at that time, 
the veteran's spine and other musculoskeletal were clinically 
evaluated as "normal."  

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the United States Air Force from July 1966 to May 1970.  The 
form also reflects that the veteran's MOS was as a survival 
specialist. 

The veteran's entrance examination for the United States Air 
Force Reserves, dated in June 1980, shows that, at that time, 
the veteran noted that in 1979, he strained his lower back.  
The examining physician noted that the veteran had sought 
treatment from a chiropractor and that his low back strain 
had cleared.  The remaining examinations, dated in April 
1981, January 1982, July 1982, and May 1986, are negative for 
any complaints or findings of a low back disability.  

A private medical statement from S.D.H., D.C., dated in April 
1998, shows that at that time, Dr. H. indicated that he had 
originally treated the veteran in 1994 after the veteran had 
complained of back pain from moving furniture.  Dr. H. stated 
that (according to the veteran) he had originally injured his 
back during service.  Dr. H. reported that the veteran had 
multiple neuromusculoskeletal findings which were "primarily 
consistent with the various etiology and chronicity" of the 
veteran's history.  Dr. H. stated that the veteran had been 
diagnosed with lumbosacral strain, pelvic sacroiliac sprain, 
lumbosacral radiculitis, and lumbosacral disc syndrome.  
According to Dr. H., the veteran also experienced chronic mid 
back pain which had been diagnosed as costovertebral 
segmental dysfunction with associated myospasm and 
myofibrosis.  

In June 1998, the veteran underwent a VA examination.  The 
veteran again contended that during service he injured his 
lower back.  According to the veteran, subsequent to his 
injury, he suffered from chronic low back pain.  The 
examination report reflects that the veteran had a magnetic 
resonance imaging (MRI) of his lumbar spine.  The diagnoses 
included the following: (1) L4-5 right foraminal extra 
foraminal protrusion, (2) L4-5 left paracentral protrusion, 
(3) L5-S1 left paracentral protrusion, and (4) multilevel 
degenerative changes.  In addition, the physical examination 
showed limited range of motion with pain.  The diagnosis was 
of residuals of a back injury.  The examining physician noted 
that it also appeared that he had disc disease and some 
pressure on the left L4-5 nerve root.  

A private medical statement from C.R.S., M.D., dated in 
October 1998, indicates that this physician provided 
treatment to the veteran for his allergies.  According to Dr. 
S., the veteran had allergic rhinitis.  Dr. S. also noted 
that the veteran had a chronic low back disorder which was 
aggravated somewhat by the veteran's chronic sneezing due to 
his allergic rhinitis.  Dr. S. reported that apparently the 
veteran's low back problem was not caused by his chronic 
sneezing, but that it did cause temporary pain when the 
veteran had paroxysms of sneezing.  It was Dr. S.'s opinion 
that with each episode of sneezing, the veteran's muscles 
around his lumbar spine contracted enough to cause pressure 
along the lower vertebral column.

In March 1999, Dr. S.D.H., submitted a statement regarding 
the etiology of the veteran's low back disability.  Dr. H. 
stated that, according to the veteran, he had initially 
injured his back during a parachute jump while he was in the 
military.  Dr. H. noted that the veteran had revealed that 
following his injury, he had received intermittent treatment 
and medication for his chronic low back pain.  Dr. H. 
reported that he had reviewed the veteran's June 1998 MRI 
report, and that the report was consistent with his 
evaluation of the veteran's current condition.  It was Dr. 
H.'s opinion that although he was not able to establish the 
exact date of the veteran's initial injury to his back, that 
it was just as likely as not that the veteran's back injury 
occurred in 1967, as the veteran had stated.  According to 
Dr. H., it was obvious from his examination of the veteran 
that he had had chronic back pain for many years and, once 
again, it was his opinion that it was just as likely as not 
that the initial injury had occurred in the military.  

In light of the evidence cited above, including Dr. S.D.H.'s 
opinion that there is a nexus between the current low back 
disability and the claimed in-service injury, the Board is of 
the opinion that a VA examination, as specified in greater 
detail below, should be performed.  The Board observes that 
the statutory duty to assist the veteran in the development 
of evidence pertinent to his claim includes a contemporaneous 
and thorough examination when appropriate.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990). 

The Board notes that in the veteran's January 1991 hearing at 
the RO, the veteran testified that he was in the United 
States Air Force Reserves from 1980 to 1988.  (Transcript at 
page14).  However, the Board observes that the only DD Form 
214 of record which refers to the veteran's reserve service 
shows that he served in the United States Air Force Reserves 
from August 1980 to January 1981.  In addition, the veteran 
has indicated that he has received medical treatment from the 
following physicians: (1) C.W.S., M.D., (2) J.J.D., M.D., (3) 
G.A., M.D., and (4) S.D.H., M.D.  The RO has written letters 
to all of the above physicians, requesting medical records, 
and has subsequently received treatment records and/or 
statements from all of the above physicians except for Dr. 
J.J.D.  If the veteran has any additional evidence regarding 
either his treatment from Dr. J.J.D. or regarding his service 
with the United States Air Force Reserves, he should submit 
this evidence to the RO.

Lastly, the Board notes that, as previously indicated, in a 
September 1998 rating action, the RO denied the veteran's 
claim of entitlement to service connection for a low back 
disability.  In October 1998, the veteran filed his NOD, and 
at that time, the veteran requested a personal hearing with a 
local hearing officer at the RO.  In November 1998, an SOC 
was issued and in December 1998, he submitted his substantive 
appeal.  In the substantive appeal, he noted that he desired 
a hearing before a member of the Board at the RO.  At that 
time, it was indicated that he wanted a local hearing before 
a local hearing officer, and that if the local hearing did 
not result in a satisfactory result, he then requested a 
hearing before the Board.  In January 1999, a hearing was 
conducted at the RO before a local hearing officer.  In a 
June 1999 rating action, the RO confirmed its previous 
decision to deny the claim of service connection for a low 
back disability.  In May 1999, he filed a second substantive 
appeal.  At that time, he indicated that he did not want a 
hearing before a member of the Board.  

In light of the above, the Board is unable to discern from 
the veteran's two substantive appeals as to whether or not he 
requires a hearing before the Board, though it appears that 
he does not.  In any event, in order to give the veteran 
every consideration with respect to the present appeal, and 
to ensure full compliance with due process requirements, this 
claim is REMANDED to the RO for the following action:

1.  The RO should contact the veteran, 
through his representative, and ascertain 
whether he wishes to have a hearing 
before the Board.  If the veteran 
indicates that he wants a hearing, the RO 
should schedule the hearing accordingly, 
in the order that this request was 
received.

2.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him at any time 
including following service, for a low 
back disability.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO should arrange for a VA 
examination to determine the etiology of 
the veteran's back disorder.  The purpose 
of this evaluation is to determine 
whether the veteran's current back 
disability is the result of his active 
service from July 1966 to May 1970.  The 
claims folder, or the pertinent medical 
records contained therein, including the 
post-service medical records cited above, 
a copy of the Board's remand and, most 
importantly, the service medical records, 
must be reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Following the examination and 
a review of the record, the examiner 
should provide responses to the following 
question:

The examiner must indicate the 
degree of medical probability, 
expressed in percentage terms, if 
feasible, that the veteran's active 
service from July 1966 to May 1970 
is causally linked to any current 
back disability.  An explanation of 
this opinion would be of great 
assistance to the Board.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
back disability should be readjudicated 
by the RO.  

If the benefits sought on appeal are not granted, the veteran 
and his representative should be furnished with a 
supplemental statement of the case and provided an 
opportunity to respond.  The case should be then returned to 
the Board for further appellate consideration.  By this 
action, the Board intimates no opinion, legal or factual, as 
to the ultimate disposition warranted. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John J. Crowley
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












